



















STOCK INCENTIVE PLAN
















For:
 
 
 
 
 
CONSTITUTION MINING CORP.
























Constitution Mining Corp.
6139 S. Rural Road, Suite 103, Tempe, Arizona, U.S.A., 85283-2929
__________

 
 

--------------------------------------------------------------------------------

 

CONSTITUTION MINING CORP.
 
(as Amended and Restated on March 3, 2009)
 
1.  
PURPOSE

 
1.1      The purpose of this Stock Incentive Plan of Constitution Mining Corp.
(the “Company”) is to advance the interests of the Company by encouraging
Eligible Participants (as herein defined) to acquire shares of the Company,
thereby increasing their proprietary interest in the Company, encouraging them
to remain associated with the Company and furnish them with additional incentive
in their efforts on behalf of the Company in the conduct of their affairs.
 
1.2     This Plan is specifically designed for Eligible Participants of the
Company who are residents of the United States and/or subject to taxation in the
United States, although Awards (as herein defined) under this Plan may be issued
to other Eligible Participants.
 
1.3     This Plan amends and replaces, in its entirety, the Company’s original
2007 Stock Incentive Plan which was adopted by the Company on August 3, 2007 and
subsequently amended.
 
2.  
DEFINITIONS

 
2.1     As used herein, the following definitions shall apply:
 
(a)  
“Administrator” means a Committee of the Board duly appointed by the Board, or
otherwise the Board;

 
(b)  
“Affiliate” and “Associate” have the meanings ascribed to such terms in Rule 12b
2 promulgated under the Exchange Act;

 
(c)  
“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal securities
laws, state corporate laws, state or provincial securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein;

 
(d)  
“Award” means the grant of an Option, SAR, Restricted Stock, unrestricted
Shares, Restricted Stock Unit, Deferred Stock Unit or other right or benefit
under this Plan;

 
(e)  
“Award Agreement” means the written agreement evidencing the grant of an Award
executed by the Company and the Grantee, including any amendments thereto;

 
(f)  
“Award Right” means each right to acquire a Share pursuant to an Award;

 
(g)  
“Board” means the Board of Directors of the Company;

 

 
 

--------------------------------------------------------------------------------

 



 
(h)  
“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for ‘Cause’
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s:

 
(i)  
refusal or failure to act in accordance with any specific, lawful direction or
order of the Company or a Related Entity;

 
(ii)  
unfitness or unavailability for service or unsatisfactory performance (other
than as a result of Disability);

 
(iii)  
performance of any act or failure to perform any act in bad faith and to the
detriment of the Company or a Related Entity;

 
(iv)  
dishonesty, intentional misconduct or material breach of any agreement with the
Company or a Related Entity; or

 
(v)  
commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person;

 
(i)  
“Change in Control” means, except as provided below, a change in ownership or
control of the Company effected through any of the following transactions:

 
(i)  
the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d 3 of the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s shareholders which a majority of the Continuing Directors who are
not Affiliates or Associates of the offeror do not recommend such shareholders
accept;

 
(ii)  
a change in the composition of the Board over a period of 36 months or less such
that a majority of the Board members (rounded up to the next whole number)
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who are Continuing Directors;

 
(iii)  
the sale or exchange by the Company (in one or a series of transactions) of all
or substantially all of its assets to any other person or entity; or

 

 
- 2 -

--------------------------------------------------------------------------------

 



 
(iv)  
approval by the shareholders of the Company of a plan to dissolve and liquidate
the Company.

 
Notwithstanding the foregoing, the following transactions shall not constitute a
“Change of Control”:
 
(v)  
the closing of any public offering of the Company’s securities pursuant to an
effective registration statement filed under the United States Securities Act of
1933, as amended,

 
(vi)  
the closing of a public offering of the Company’s securities through the
facilities of any stock exchange; or

 
(vii)  
with respect to an Award that is subject to Section 409A of the Code, and
payment or settlement of such Award is to be accelerated in connection with an
event that would otherwise constitute a Change of Control, no event set forth
previously in this definition shall constitute a Change of Control for purposes
of this Plan or any Award Agreement unless such event also constitutes a “change
in the ownership”, “change in the effective control” or “change in the ownership
of a substantial portion of the assets of the corporation” as defined under
Section 409A of the Code and Treasury guidance formulated thereunder which
guidance currently provides that:

 
(A)  
a “change in ownership” of a corporation shall be deemed to have occurred if any
one person or more than one person acting as a group acquires stock of a
corporation that constitutes more than 50% of the total Fair Market Value or
total voting power of the stock of the corporation. Stock acquired by any person
or group of people who already owns more than 50% of such total Fair Market
Value or total voting power of stock shall not trigger a change in ownership;

 
(B)  
a “change in the effective control” of a corporation generally shall be deemed
to have occurred if within a 12-month period either:

 
(I)  
any one person or more than one person acting as a group acquires ownership of
stock possessing 35% or more of the total voting power of the stock of the
corporation; or

 
(II)  
a majority of the members of the corporation’s board of directors is replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors prior to the date of the
appointment or election; and

 

 
- 3 -

--------------------------------------------------------------------------------

 



 
(C)  
a “change in the ownership of a substantial portion of the corporation’s assets”
generally is deemed to occur if within a 12-month period any person, or more
than one person acting as a group, acquires assets from the corporation that
have a total gross fair market value at least equal to 40% of the total gross
fair market value of all the corporation’s assets immediately prior to such
acquisition.  The gross fair market value of assets is determined without regard
to any liabilities;

 
(j)  
“Code” means the United States Internal Revenue Code of 1986, as amended;

 
(k)  
“Committee” means the Compensation Committee or any other committee appointed by
the Board to administer this Plan in accordance with the provisions of this
Plan;

 
(l)  
“Common Stock” means the common stock of the Company;

 
(m)  
“Company” means Constitution Mining Corp., a Nevada corporation;

 
(n)  
“Consultant” means any person (other than an Employee) who is engaged by the
Company or any Related Entity to render consulting or advisory services to the
Company or such Related Entity;

 
(o)  
“Continuing Directors” means members of the Board who either (i) have been Board
members continuously for a period of at least 36 months, or (ii) have been Board
members for less than 36 months and were appointed or nominated for election as
Board members by at least a majority of the Board members described in clause
(i) who were still in office at the time such appointment or nomination was
approved by the Board;

 
(p)  
“Continuous Service” means that the provision of services to the Company or a
Related Entity in any capacity of Employee, Director or Consultant that is not
interrupted or terminated. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Related Entity, or
any successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or a Related Entity in any capacity of Employee, Director or Consultant (except
as otherwise provided in the Award Agreement). An approved leave of absence
shall include sick leave, maternity or paternity leave, military leave, or any
other authorized personal leave. For purposes of incentive stock options, no
such leave may exceed 90 calendar days, unless reemployment upon expiration of
such leave is guaranteed by statute or contract;

 

 
- 4 -

--------------------------------------------------------------------------------

 



 
(q)  
“Corporate Transaction” means any of the following transactions:

 
(i)  
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is organized;

 
(ii)  
the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with the complete liquidation or dissolution of the
Company; or

 
(iii)  
any reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger;

 
(r)  
“Covered Employee” means an Employee who is a “covered employee” under Section
162(m)(3) of the Code;

 
(s)  
“Deferred Stock Units” means Awards that are granted to Directors and are
subject to the additional provisions set out in Subpart A which is attached
hereto and which forms a material part hereof;

 
(t)  
“Director” means a member of the Board or the board of directors of any Related
Entity;

 
(u)  
“Disability” or “Disabled” means that a Grantee is unable to carry out the
responsibilities and functions of the position held by the Grantee by reason of
any medically determinable physical or mental impairment.  A Grantee shall not
be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its
discretion.  Notwithstanding the above, (i) with respect to an Incentive Stock
Option, “Disability” or “Disabled” shall mean permanent and total disability as
defined in Section 22(e)(3) of the Code and (ii) to the extent an Option is
subject to Section 409A of the Code, and payment or settlement of the Option is
to be accelerated solely as a result of the Eligible Participant’s Disability,
Disability shall have the meaning ascribed thereto under Section 409A of the
Code and the Treasury guidance promulgated thereunder;

 
(v)  
“Disinterested Shareholder Approval” means approval by a majority of the votes
cast by all the Company’s shareholders at a duly constituted shareholders’
meeting, excluding votes attached to shares beneficially owned by Insiders;

 

 
- 5 -

--------------------------------------------------------------------------------

 



 
(w)  
“Eligible Participant” means any person who is an Officer, a Director, an
Employee or a Consultant, including individuals who are foreign nationals or are
employed or reside outside the United States;

 
(x)  
“Employee” means any person who is a full-time or part-time employee of the
Company or any Related Entity;

 
(y)  
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 
(z)  
“Fair Market Value” means, as of any date, the value of a Share determined in
good faith by the Administrator.  By way of illustration, but not limitation,
for the purpose of this definition, good faith shall be met if the Administrator
employs the following methods:

 
(i)  
Listed Stock. If the Common Stock is traded on any established stock exchange or
quoted on a national market system, fair market value shall be (A) the closing
sales price for the Common Stock as quoted on that stock exchange or system for
the date the value is to be determined (the “Value Date”) as reported in The
Wall Street Journal or a similar publication, or (B) if the rules of the
applicable stock exchange require, the volume-weighted average trading price for
five days prior to the date the Board approves the grant of the Award.  If no
sales are reported as having occurred on the Value Date, fair market value shall
be that closing sales price for the last preceding trading day on which sales of
Common Stock is reported as having occurred.  If no sales are reported as having
occurred during the five trading days before the Value Date, fair market value
shall be the closing bid for Common Stock on the Value Date.  If the Common
Stock is listed on multiple exchanges or systems, fair market value shall be
based on sales or bids on the primary exchange or system on which Common Stock
is traded or quoted.  If the rules of any applicable stock exchange or system
require a different method of calculating fair market value, then such method as
is required by those rules;

 
(ii)  
Stock Quoted by Securities Dealer. If Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, fair market
value shall be the mean between the high bid and low asked prices on the Value
Date.  If no prices are quoted for the Value Date, fair market value shall be
the mean between the high bid and low asked prices on the last preceding trading
day on which any bid and asked prices were quoted;

 

 
- 6 -

--------------------------------------------------------------------------------

 



 
(iii)  
No Established Market. If Common Stock is not traded on any established stock
exchange or quoted on a national market system and is not quoted by a recognized
securities dealer, the Administrator will determine fair market value in good
faith.  The Administrator will consider the following factors, and any others it
considers significant, in determining fair market value: (A) the price at which
other securities of the Company have been issued to purchasers other than
Employees, Directors, or Consultants; (B) the Company’s net worth, prospective
earning power, dividend-paying capacity, and non-operating assets, if any; and
(C) any other relevant factors, including the economic outlook for the Company
and the Company’s industry, the Company’s position in that industry, the
Company’s goodwill and other intellectual property, and the values of securities
of other businesses in the same industry;

 
(iv)  
Additional Valuation.  For publicly traded companies, any valuation method
permitted under Section 20.2031-2 of the Estate Tax Regulations; or

 
(v)  
Non-Publicly Traded Stock.  For non-publicly traded stock, the fair market value
of the Common Stock at the Grant Date based on an average of the fair market
values as of such date set forth in the opinions of completely independent and
well-qualified experts (the Participant’s status as a majority or minority
shareholder may be taken into consideration).

 
Regardless of whether the Common Stock offered under the Award is publicly
traded, a good faith attempt under this definition shall not be met unless the
fair market value of the Common Stock on the Grant Date is determined with
regard to nonlapse restrictions (as defined in Section 1.83-3(h) of the Treasury
Regulations) and without regard to lapse restrictions (as defined in Section
1.83-3(i) of the Treasury Regulations);
 
(aa)  
“Grantee” means an Eligible Participant who receives an Award pursuant to an
Award Agreement;

 
(bb)  
“Grant Date” means the date the Administrator approves that grant of an
Award.  However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied;

 
(cc)  
“Incentive Stock Option” means an Option within the meaning of Section 422 of
the Code;

 
(dd)  
“Insider” means:

 
(i)  
a Director or Senior Officer of the Company;

 

 
- 7 -

--------------------------------------------------------------------------------

 



 
(ii)  
a Director or Senior Officer of a person that is itself an Insider or Subsidiary
of the Company;

 
(iii)  
a person that has

 
(A)  
direct or indirect beneficial ownership of,

 
(B)  
control or direction over, or

 
(C)  
a combination of direct or indirect beneficial ownership of and control or
direction over,

 
securities of the Company carrying more than 10% of the voting rights attached
to all the Company’s outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or
 
(iv)  
the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities;

 
(ee)  
“Named Executive Officer” means, if applicable, an Eligible Participant who, as
of the date of vesting and/or payout of an Award, is one of the group of
“Covered Employees,” as defined;

 
(ff)  
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option;

 
(gg)  
“Officer” means a person who is an officer, including a Senior Officer, of the
Company or a Related Entity within the meaning of Section 16 of the Exchange Act
and the rules and regulations promulgated thereunder;

 
(hh)  
“Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan;

 
(ii)  
“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code;

 
(jj)  
“Performance - Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code;

 
(kk)  
“Plan” means this Stock Incentive Plan as amended from time to time;

 

 
- 8 -

--------------------------------------------------------------------------------

 



 
(ll)  
“Related Entity” means any Parent or Subsidiary, and includes any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a greater than 50% ownership interest,
directly or indirectly;

 
(mm)  
“Related Entity Disposition” means the sale, distribution or other disposition
by the Company of all or substantially all of the Company’s interests in any
Related Entity effected by a sale, merger or consolidation or other transaction
involving that Related Entity or the sale of all or substantially all of the
assets of that Related Entity;

 
(nn)  
“Restricted Stock” means Shares issued under the Plan to the Grantee for such
consideration, if any, and subject to such restrictions on transfer, rights of
first refusal, repurchase provisions, forfeiture provisions, and other terms and
conditions as, established by the Administrator and specified in the related
Award Agreement;

 
(oo)  
“Restricted Stock Unit” means a notional account established pursuant to an
Award granted to a Grantee, as described in this Plan, that is (i) valued solely
by reference to Shares, (ii) subject to restrictions specified in the Award
Agreement, and (iii) payable only in Shares;

 
(pp)  
“Restriction Period” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance objectives, or the occurrence of other events as
determined by the Administrator, in its sole discretion) or the Restricted Stock
is not vested;

 
(qq)  
“SAR” means a stock appreciation right entitling the Grantee to Shares or cash
compensation, as established by the Administrator, measured by appreciation in
the value of Common Stock;

 
(rr)  
“Senior Officer” means:

 
(i)  
the chair or vice chair of the Board, the president, a vice-president, the
secretary, the treasurer or the general manager of the Company or a Related
Entity;

 
(ii)  
any individual who performs functions for a person similar to those normally
performed by an individual occupying any office specified in Section 2.1(rr)(i)
above; and

 
(iii)  
the five highest paid employees of the Company or a Related Entity, including
any individual referred to in Section 2.1(rr)(i) or 2.1(rr)(ii) and excluding a
commissioned salesperson who does not act in a managerial capacity;

 

 
- 9 -

--------------------------------------------------------------------------------

 



 
(ss)  
“Share” means a share of the Common Stock; and

 
(tt)  
“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 
3.  
STOCK SUBJECT TO THE PLAN

 
Number of Shares Available
 
3.1 (a)           Subject to the provisions of Section 18, the maximum aggregate
number of Shares which may be issued pursuant to all Awards under this Plan is
20,000,000 (the “Maximum Number”).  The maximum aggregate number of Shares that
may be granted in the form of Incentive Stock Options shall be 20,000,000.  See
Section 29 for Reservation of Shares.
 
(b)  
Shares that have been issued under the Plan pursuant to an Award shall not be
returned to the Plan and shall not become available for future issuance under
the Plan except that Shares (i) covered by an Award (or portion of an Award)
which is forfeited or cancelled, expires or is settled in cash, or (ii) withheld
to satisfy a Grantee’s minimum tax withholding obligations, shall be deemed not
to have been issued for purposes of determining the Maximum Number of Shares
which may be issued under the Plan.  Also, only the net numbers of Shares that
are issued pursuant to the exercise of an Award shall be counted against the
Maximum Number.

 
(c)  
However, in the event that prior to the Award’s cancellation, termination,
expiration, forfeiture or lapse, the holder of the Award at any time received
one or more elements of “beneficial ownership” pursuant to such Award (as
defined by the United States Securities Exchange Commission (the “SEC”),
pursuant to any rule or interpretations promulgated under Section 16 of the
Exchange Act), the Shares subject to such Award shall not again be made
available for regrant under the Plan.

 
Shares to Insiders
 
3.2     Subject to Section 15.1(c) and 15.1(d), no Insider of the Company is
eligible to receive an Award where:
 
(a)  
the Insider is not a Director or Senior Officer of the Company;

 
(b)  
any Award, together with all of the Company’s other previously established or
proposed Awards under the Plan could result at any time in:

 
(i)  
the number of Shares reserved for issuance pursuant to Options granted to
Insiders exceeding 50% of the outstanding issue of Common Stock; or

 

 
- 10 -

--------------------------------------------------------------------------------

 



 
(ii)  
the issuance to Insiders pursuant to the exercise of Options, within a one year
period of a number of Shares exceeding 50% of the outstanding issue of the
Common Stock;

 
provided, however, that this restriction on the eligibility of Insiders to
receive an Award shall cease to apply if it is no longer required under any
Applicable Laws.
 
Limitations on Award
 
3.3     Unless and until the Administrator determines that an Award to a Grantee
is not designed to qualify as Performance-Based Compensation, the following
limits (“Award Limits”) shall apply to grants of Awards to Grantees subject to
the Award Limits by Applicable Laws under this Plan:
 
(a)  
Options and SARs.  Notwithstanding any provision in the Plan to the contrary
(but subject to adjustment as provided in Section 18), the maximum number of
Shares with respect to one or more Options and/or Stock Appreciation Rights that
may be granted during any one calendar year under the Plan to any one Grantee
shall be 5,000,000; all of which may be granted as Incentive Stock Options); and

 
(b)  
Other Awards.  The maximum aggregate grant with respect to Awards of Restricted
Stock, unrestricted Shares, Restricted Stock Units and Deferred Stock Units (or
used to provide a basis of measurement for or to determine the value of
Restricted Stock Units and Deferred Stock Units) in any one calendar year to any
one Grantee (determined on the date of payment of settlement) shall be
5,000,000.

 
4.  
ADMINISTRATION

 
Authority of Plan Administrator
 
4.1 Authority to control and manage the operation and administration of this
Plan shall be vested in a committee consisting of two or more members of the
Board (the “Committee”).  It is intended that the directors appointed to serve
on the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the Exchange Act) and “outside directors” (within the
meaning of Section 162(m) of the Code) to the extent that Rule 16b-3 and, if
necessary for relief from the limitation under Section 162(m) of the Code and
such relief sought by the Company, Section 162(m) of the Code, respectively, are
applicable.  However, the mere fact that a Committee member shall fail to
qualify under either of the foregoing requirements shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan.  Members of the Committee may be appointed from time to time by, and shall
serve at the pleasure of, the Board.  As used herein, the term “Administrator”
means the Committee.
 

 
- 11 -

--------------------------------------------------------------------------------

 



 
Powers of the Administrator
 
4.2     Subject to Applicable Laws and the provisions of the Plan or subplans
hereof (including any other powers given to the Administrator hereunder), and
except as otherwise provided by the Board, the Administrator shall have the
exclusive power and authority, in its discretion:
 
(a)  
to construe and interpret this Plan and any agreements defining the rights and
obligations of  the Company and Grantees under this Plan;

 
(b)  
to select the Eligible Participants to whom Awards may be granted from time to
time hereunder;

 
(c)  
to determine whether and to what extent Awards are granted hereunder;

 
(d)  
to determine the number of Shares or the amount of other consideration to be
covered by each Award granted hereunder;

 
(e)  
to approve forms of Award Agreements for use under the Plan, which need not be
identical for each Grantee;

 
(f)  
to determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of the Award, and
acceleration or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines that is not inconsistent with
any rule or regulation under any tax or securities laws or includes an
alternative right that does not disqualify an Incentive Stock Option under
applicable regulations;

 
(g)  
to amend the terms of any outstanding Award granted under the Plan, provided
that any amendment that would adversely affect the Grantee’s rights under an
existing Award shall not be made without the Grantee’s consent unless as a
result of a change in Applicable Law;

 
(h)  
to suspend the right of a holder to exercise all or part of an Award for any
reason that the Administrator considers in the best interest of the Company;

 
(i)  
subject to regulatory approval, amend or suspend the Plan, or revoke or alter
any action taken in connection therewith, except that no general amendment or
suspension of the Plan, shall, without the written consent of all Grantees,
alter or impair any Award granted under the Plan unless as a result of a change
in the Applicable Law;

 

 
- 12 -

--------------------------------------------------------------------------------

 



 
(j)  
to establish additional terms, conditions, rules or procedures to accommodate
the rules or laws of applicable foreign jurisdictions and to afford Grantees
favorable treatment under such laws; provided, however, that no Award shall be
granted under any such additional terms, conditions, rules or procedures with
terms or conditions which are inconsistent with the provisions of the Plan;

 
(k)  
to further define the terms used in this Plan;

 
(l)  
to correct any defect or supply any omission or reconcile any inconsistency in
this Plan or in any Award Agreement;

 
(m)  
to provide for rights of refusal and/or repurchase rights;

 
(n)  
to amend outstanding Award Agreements to provide for, among other things, any
change or modification which the Administrator could have provided for upon the
grant of an Award or in furtherance of the powers provided for herein that does
not disqualify an Incentive Stock Option under applicable regulations unless the
Grantee so consents;

 
(o)  
to prescribe, amend and rescind rules and regulations relating to the
administration of this Plan; and

 
(p)  
to take such other action, not inconsistent with the terms of the Plan, as the
Administrator deems appropriate.

 
Effect of Administrator’s Decision
 
4.3     All decisions, determinations and interpretations of the Administrator
shall be conclusive and binding on all persons.  The Administrator shall not be
liable for any decision, action or omission respecting this Plan, or any Awards
granted or Shares sold under this Plan.  In the event an Award is granted in a
manner inconsistent with the provisions of this Section 4, such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
 
Action by Committee
 
4.4      Except as otherwise provided by committee charter or other similar
corporate governance documents, for purposes of administering the Plan, the
following rules of procedure shall govern the Committee.  A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee.  Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Parent or Affiliate, the Company’s independent certified public accountants, or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.
 

 
- 13 -

--------------------------------------------------------------------------------

 



 
Limitation on Liability
 
4.5     To the extent permitted by applicable law in effect from time to time,
no member of the Committee shall be liable for any action or omission of any
other member of the Committee nor for any act or omission on the member’s own
part, excepting only the member’s own willful misconduct or gross negligence,
arising out of or related to this Plan.  The Company shall pay expenses incurred
by, and satisfy a judgment or fine rendered or levied against, a present or
former member of the Committee in any action against such person (whether or not
the Company is joined as a party defendant) to impose liability or a penalty on
such person for an act alleged to have been committed by such person while a
member of the Committee arising with respect to this Plan or administration
thereof or out of membership on the Committee or by the Company, or all or any
combination of the preceding, provided, the Committee member was acting in good
faith, within what such Committee member reasonably believed to have been within
the scope of his or her employment or authority and for a purpose which he or
she reasonably believed to be in the best interests of the Company or its
stockholders.  Payments authorized hereunder include amounts paid and expenses
incurred in settling any such action or threatened action.  The provisions of
this Section 4.5 shall apply to the estate, executor, administrator, heirs,
legatees or devisees of a Committee member, and the term “person” as used on
this Section 4.5 shall include the estate, executor, administrator, heirs,
legatees, or devisees of such person.
 
5.  
ELIGIBILITY

 
Except as otherwise provided, all types of Awards may be granted to Eligible
Participants. An Eligible Participant who has been granted an Award may be, if
he or she continues to be eligible, granted additional Awards.
 
6.  
AWARDS

 
Type of Awards
 
6.1     The Administrator is authorized to award any type of arrangement to an
Eligible Participant that is not inconsistent with the provisions of the Plan
and that by its terms involves or might involve the issuance of:
 
(a)  
Shares, including unrestricted Shares;

 
(b)  
Options;

 
(c)  
SARs or similar rights with a fixed or variable price related to the Fair Market
Value of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions;

 
(d)  
any other security with the value derived from the value of the Shares, such as
Restricted Stock and Restricted Stock Units;

 

 
- 14 -

--------------------------------------------------------------------------------

 



 
(e)  
Deferred Stock Units;

 
(f)  
Dividend Equivalent Rights, as defined in Section 13; or

 
(g)  
any combination of the foregoing.

 
Designation of Award
 
6.2      Each type of Award shall be designated in the Award Agreement.  In the
case of an Option, the Option shall be designated as either an Incentive Stock
Option or a Non-Qualified Stock Option.  But see Section 7.3(a) regarding
exceeding the Incentive Stock Option threshold.
 
7.  
GRANT OF OPTIONS; TERMS AND CONDITIONS OF GRANT

 
Grant of Options
 
7.1 (a)           One or more Options may be granted to any Eligible
Participant.  Subject to the express provisions of this Plan, the Administrator
shall determine from the Eligible Participants those individuals to whom Options
under this Plan may be granted.  The Shares underlying a grant of an Option may
be in the form of Restricted Stock or unrestricted Stock.
 
(b)  
Further, subject to the express provisions of this Plan, the Administrator shall
specify the Grant Date, the number of Shares covered by the Option, the exercise
price and the terms and conditions for exercise of the Options.  As soon as
practicable after the Grant Date, the Company shall provide the Grantee with a
written Award Agreement in the form approved by the Administrator, which sets
out the Grant Date, the number of Shares covered by the Option, the exercise
price and the terms and conditions for exercise of the Option.

 
(c)  
The Administrator may, in its absolute discretion, grant Options under this Plan
at any time and from time to time before the expiration of this Plan.

 
General Terms and Conditions
 
7.2      Except as otherwise provided herein, the Options shall be subject to
the following terms and conditions and such other terms and conditions not
inconsistent with this Plan as the Administrator may impose:
 
(a)  
Exercise of Option. The Administrator may determine in its discretion whether
any Option shall be subject to vesting and the terms and conditions of any such
vesting.  The Award Agreement shall contain any such vesting schedule;

 

 
- 15 -

--------------------------------------------------------------------------------

 



 
(b)  
Option Term.  Each Option and all rights or obligations thereunder shall expire
on such date as shall be determined by the Administrator, but not later than ten
years after the Grant Date (five years in the case of an Incentive Stock Option
when the Optionee owns more than 10% of the total combined voting power of all
classes of stock of the Company or any Parent or Subsidiary (a “Ten Percent
Stockholder”)), and shall be subject to earlier termination as hereinafter
provided;

 
(c)  
Exercise Price.  The Exercise Price of any Option shall be determined by the
Administrator when the Option is granted, at such Exercise Price as may be
determined by the Administrator in the Administrator’s sole and absolute
discretion; provided, however, that the Exercise Price may not be less than 100%
of the Fair Market Value of the Shares on the Grant Date with respect to any
Incentive Stock Options which are granted and, provided further, that the
Exercise Price of any Incentive Stock Option granted to a Ten Percent
Stockholder shall not be less than 100% of the Fair Market Value of the Shares
on the Grant Date.  Payment for the Shares purchased shall be made in accordance
with Section 16 of this Plan.  The Administrator is authorized to issue Options,
whether Incentive Stock Options or Non-qualified Stock Options, at an option
price in excess of the Fair Market Value on the Grant Date, to determine the
terms and conditions of any Award granted under the Plan, including, but not
limited to, the exercise price, grant price or purchase price, any restrictions
or limitations on the Award, any schedule for lapse of forfeiture restrictions
or restrictions on the exercisability of the Award, and acceleration or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines that is not inconsistent with any rule or regulation under
any tax or securities laws or includes an alternative right that does not
disqualify an Incentive Stock Option under applicable regulations;

 
(d)  
Method of Exercise.  Options may be exercised only by delivery to the Company of
a stock option exercise agreement (the “Exercise Agreement”) in a form approved
by the Administrator (which need not be the same for each Grantee), stating the
number of Shares being purchased, the restrictions imposed on the Shares
purchased under such Exercise Agreement, if any, and such representations and
agreements regarding the Grantee’s investment intent and access to information
and other matters, if any, as may be required or desirable by the Company to
comply with applicable securities laws, together with payment in full of the
exercise price for the number of Shares being purchased;

 

 
- 16 -

--------------------------------------------------------------------------------

 



 
(e)  
Exercise After Certain Events.

 
(i)  
Termination of Continuous Services.

 
(A)  
Options.

 
(I)  
Termination of Continuous Services.  If for any reason other than Disability or
death, a Grantee terminates Continuous Services with the Company or a
Subsidiary, vested Options held at the date of such termination may be
exercised, in whole or in part, at any time within three months after the date
of such termination or such lesser period specified in the Award Agreement (but
in no event after the earlier of (i) the expiration date of the Option as set
forth in the Award Agreement, and (ii) ten years from the Grant Date (five years
for a Ten Percent Stockholder if the Option is an Incentive Stock Option)).

 
(II)  
Continuation of Services as Consultant/Advisor.  If a Grantee granted an
Incentive Stock Option terminates employment but continues as a Consultant (no
termination of Continuous Services), Grantee need not exercise an Incentive
Stock Option within three months of termination of employment but shall be
entitled to exercise within three months of termination of Continuous Services
to the Company or the Subsidiary (one year in the event of Disability or death)
or such lesser period specified in the Award Agreement (but in no event after
the earlier of (i) the expiration date of the Option as set forth in the Award
Agreement, and (ii) ten years from the Grant Date).  However, if Grantee does
not exercise within three months of termination of employment, pursuant to
Section 422 of the Code the Option shall not qualify as an Incentive Stock
Option.

 
(B)  
Disability and Death.  If a Grantee becomes Disabled while rendering Continuous
Services to the Company or a Subsidiary, or dies while employed by the Company
or Subsidiary or within three months thereafter, vested Options then held may be
exercised by the Grantee, the Grantee’s personal representative, or by the
person to whom the Option is transferred by the laws of descent and
distribution, in whole or in part, at any time within one year after the
termination because of the Disability or death or any lesser period specified in
the Award Agreement (but in no event after the

 

 
- 17 -

--------------------------------------------------------------------------------

 



 
earlier of (i) the expiration date of the Option as set forth in the Award
Agreement, and (ii) ten years from the Grant Date (five years for a Ten Percent
Stockholder if the Option is an Incentive Stock Option).
 
Limitations on Grant of Incentive Stock Options
 
7.3 (a)           Threshold.  The aggregate Fair Market Value (determined as of
the Grant Date) of the Shares for which Incentive Stock Options may first become
exercisable by any Grantee during any calendar year under this Plan, together
with that of Shares subject to Incentive Stock Options first exercisable by such
Grantee under any other plan of the Company or any Parent or Subsidiary, shall
not exceed $100,000.  For purposes of this Section 7.3(a), all Options in excess
of the $100,000 threshold shall be treated as Non-Qualified Stock Options
notwithstanding the designation as Incentive Stock Options.  For this purpose,
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the date the
Option with respect to such Shares is granted.
 
(b)  
Compliance with Section 422 of the Code.  There shall be imposed in the Award
Agreement relating to Incentive Stock Options such terms and conditions as are
required in order that the Option be an “incentive stock option” as that term is
defined in Section 422 of the Code.

 
(c)  
Requirement of Employment.  No Incentive Stock Option may be granted to any
person who is not an Employee of the Company or a Parent or Subsidiary of the
Company.

 
8.  
RESTRICTED STOCK AWARDS

 
Grant of Restricted Stock Awards
 
8.1     Subject to the terms and provisions of this Plan, the Administrator is
authorized to make awards of Restricted Stock to any Eligible Participant in
such amounts and subject to such terms and conditions as may be selected by the
Administrator.  The restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, time-based or upon the
satisfaction of performance goals or otherwise, as the Administrator determines
at the time of the grant of the Award or thereafter. (See Performance Goals,
Section 14.4).  All awards of Restricted Stock shall be evidenced by Award
Agreements.
 
Consideration
 
8.2      Restricted Stock may be issued in connection with:
 
(a)  
Services.  Services rendered to the Company or an Affiliate (i.e. bonus); and/or

 
(b)  
Purchase Price.  A purchase price, as specified in the Award Agreement related
to such Restricted Stock.

 

 
- 18 -

--------------------------------------------------------------------------------

 


 
Voting and Dividends
 
8.3     Unless the Administrator in its sole and absolute discretion otherwise
provides in an Award Agreement, holders of Restricted Stock shall have the right
to vote such Restricted Stock and the right to receive any dividends declared or
paid with respect to such Restricted Stock.  The Administrator may provide that
any dividends paid on Restricted Stock must be reinvested in shares of Stock,
which may or may not be subject to the same vesting conditions and restrictions
applicable to such Restricted Stock.  All distributions, if any, received by a
Grantee with respect to Restricted Stock as a result of any stock split, stock
dividend, combination of shares, or other similar transaction shall be subject
to the restrictions applicable to the original Award.
 
Forfeiture
 
8.4      In the case of an event of forfeiture pursuant to the Award Agreement,
including failure to satisfy the restriction period or a performance objective
during the applicable restriction period, any Restricted Stock that has not
vested prior to the event of forfeiture shall automatically expire, and all of
the rights, title and interest of the Grantee thereunder shall be forfeited in
their entirety including but not limited to any right to vote and receive
dividends with respect to the Restricted Stock.  Notwithstanding the foregoing,
the Administrator may provide in any Award Agreement that restrictions or
forfeiture conditions relating to Restricted Stock shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Administrator may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock, provided such waiver is in
accordance with the Applicable Laws.
 
Certificates for Restricted Stock
 
8.5     Restricted Stock granted under this Plan may be evidenced in such manner
as the Administrator shall determine, including by way of certificates.  The
Administrator may provide in an Award Agreement that either (i) the Secretary of
the Company shall hold such certificates for the Grantee’s benefit until such
time as the Restricted Stock is forfeited to the Company or the restrictions
lapse, (see Escrow; Pledge of Shares, Section 23) or (ii) such certificates
shall be delivered to the Grantee, provided, however, that such certificates
shall bear a legend or legends that comply with the applicable securities laws
and regulations and make appropriate reference to the restrictions imposed under
this Plan and the Award Agreement.
 
9.  
UNRESTRICTED STOCK AWARDS

 
The Administrator may, in its sole discretion, grant (or sell at Fair Market
Value or such other higher purchase price determined by the Administrator in the
Award Agreement) an Award of unrestricted Shares to any Grantee pursuant to
which such Grantee may receive Shares free of any restrictions under this Plan.
 

 
- 19 -

--------------------------------------------------------------------------------

 



 
10.  
RESTRICTED STOCK UNITS

 
Grant of Restricted Stock Units
 
10.1      Subject to the terms and provisions of this Plan, the Administrator is
authorized to make awards of Restricted Stock Units to any Eligible Participant
in such amounts and subject to such terms and conditions as may be selected by
the Administrator.  These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, time-based or upon
the satisfaction of performance goals or otherwise, as the Administrator
determines at the time of the grant of the Award or thereafter. (See Performance
Goals, Section 14.4).  All awards of Restricted Stock Units shall be evidenced
by Award Agreements.
 
Number of Restricted Stock Units
 
10.2      The Award Agreement shall specify the number of Share equivalent units
granted and such other provisions as the Administrator determines.
 
Consideration
 
10.3 Restricted Stock Units may be issued in connection with:
 
(a)  
Services.  Services rendered to the Company or an Affiliate (i.e. bonus); and/or

 
(b)  
Purchase Price.  A purchase price as specified in the Award Agreement related to
such Restricted Stock Units.

 
No Voting Rights
 
10.4      The holders of Restricted Stock Units shall have no rights as
stockholders of the Company.
 
Dividend Equivalency
 
10.5     The Administrator, in its sole and absolute discretion, may provide in
an Award Agreement evidencing a grant of Restricted Stock Units that the holder
shall be entitled to receive, upon the Company’s payment of a cash dividend on
its outstanding Shares, a cash payment for each Restricted Stock Unit.  (See
Section 13, Dividend Equivalent Right).  Such Award Agreement may also provide
that such cash payment shall be deemed reinvested in additional Restricted Stock
Units at a price per unit equal to the Fair Market Value of a Share on the date
that such dividend is paid.
 
Creditor’s Rights
 
10.6     A holder of Restricted Stock Units shall have no rights other than
those of a general creditor of the Company.  Restricted Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Agreement.
 

 
- 20 -

--------------------------------------------------------------------------------

 


 
Settlement of Restricted Stock Units
 
10.7      Each Restricted Stock Unit shall be paid and settled by the issuance
of Restricted Stock or unrestricted Shares in accordance with the Award
Agreement and if such settlement is subject to Section 409A of the Code only
upon any one or more of the following as provided for in the Award Agreement:
 
(a)  
a specific date or date determinable by a fixed schedule;

 
(b)  
upon the Eligible Participant’s termination of Continuous Services to the extent
the same constitutes a separation from services for purposes of Section 409A of
the Code except that if an Eligible Participant is a “key employee” as defined
in Section 409A of the Code for such purposes, then payment or settlement shall
occur 6 months following such separation of service;

 
(c)  
as a result of the Eligible Participant’s death or Disability; or

 
(d)  
in connection with or as a result of a Change in Control in compliance with
Section 409A of the Code.

 
Forfeiture
 
10.8      Upon failure to satisfy any requirement for settlement as set forth in
the Award Agreement, including failure to satisfy any restriction period or
performance objective, any Restricted Stock Units held by the Grantee shall
automatically expire, and all of the rights, title and interest of the Grantee
thereunder shall be forfeited in their entirety including but not limited to any
right to receive dividends with respect to the Restricted Stock Units.
 
11.  
DIRECTOR SHARES AND DIRECTOR DEFERRED STOCK UNITS

 
The grant of Awards of Shares to Directors and the election by Directors to
defer the receipt of the Awards of Shares (“Deferred Stock Units”) shall be
governed by the provisions of Subpart A which is attached hereto.  The
provisions of Subpart A are attached hereto as part of this Plan and are
incorporated herein by reference.
 
12.  
STOCK APPRECIATION RIGHTS

 
Awards of SARs
 
12.1      An SAR is an award to receive a number of Shares (which may consist of
Restricted Stock), or cash, or Shares and cash, as determined by the
Administrator in accordance with Section 12.4 below, for services rendered to
the Company.  A SAR may be awarded pursuant to an Award Agreement that shall be
in such form (which need not be the same for each Grantee) as the Administrator
shall from time to time approve, and shall comply with and be subject to the
terms and conditions of this Plan.  A SAR may vary from Grantee to Grantee and
between groups of Grantees, and may be based upon performance objectives (See
Performance Goals in Section 14.4).
 

 
- 21 -

--------------------------------------------------------------------------------

 


 
Term
 
12.2     The term of a SAR shall be set forth in the Award Agreement as
determined by the Administrator.
 
Exercise
 
12.3     A Grantee desiring to exercise a SAR shall give written notice of such
exercise to the Company, which notice shall state the proportion of Shares and
cash that the Grantee desires to receive pursuant to the SAR exercised, subject
to the discretion of the Administrator.  Upon receipt of the notice from the
Grantee, subject to the Administrator’s election to pay cash as provided in
Section 12.4 below, the Company shall deliver to the person entitled thereto (i)
a certificate or certificates for Shares and/or (ii) a cash payment, in
accordance with Section 12.4 below.  The date the Company receives written
notice of such exercise hereunder is referred to in this Section 12 as the
“exercise date”.
 
Number of Shares or Amount of Cash
 
12.4      Subject to the discretion of the Administrator to substitute cash for
Shares, or some portion of the Shares for cash, the amount of Shares that may be
issued pursuant to the exercise of a SAR shall be determined by dividing: (i)
the total number of Shares as to which the SAR is exercised, multiplied by the
amount by which the Fair Market Value of the Shares on the exercise date exceeds
the Fair Market Value of a Share on the date of grant of the SAR; by (ii) the
Fair Market Value of a Share on the exercise date; provided, however, that
fractional Shares shall not be issued and in lieu thereof, a cash adjustment
shall be paid.  In lieu of issuing Shares upon the exercise of a SAR, the
Administrator in its sole discretion may elect to pay the cash equivalent of the
Fair Market Value of the Shares on the exercise date for any or all of the
Shares that would otherwise be issuable upon exercise of the SAR.
 
Effect of Exercise
 
12.5      A partial exercise of a SAR shall not affect the right to exercise the
remaining SAR from time to time in accordance with this Plan and the applicable
Award Agreement with respect to the remaining shares subject to the SAR.
 
Forfeiture
 
12.6      In the case of an event of forfeiture pursuant to the Award Agreement,
including failure to satisfy any restriction period or a performance objective,
any SAR that has not vested prior to the date of termination shall automatically
expire, and all of the rights, title and interest of the Grantee thereunder
shall be forfeited in their entirety.
 

 
- 22 -

--------------------------------------------------------------------------------

 



 
13.  
DIVIDEND EQUIVALENT RIGHT

 
A dividend equivalent right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the Shares
specified in the dividend equivalent right (or other Award to which it relates)
if such Shares had been issued to and held by the recipient (a “Dividend
Equivalent Right”).  A Dividend Equivalent Right may be granted hereunder to any
Grantee as a component of another Award or as a freestanding Award.  The terms
and conditions of Dividend Equivalent Right shall be specified in the
grant.  Dividend equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently or may be deemed to be reinvested in additional
Shares, which may thereafter accrue additional equivalents.  Any such
reinvestment shall be at Fair Market Value on the date of reinvestment. Dividend
Equivalent Rights may be settled in cash or Shares or a combination thereof, in
a single installment or installments, all determined in the sole discretion of
the Administrator.  A Dividend Equivalent Right granted as a component of
another Award may provide that such Dividend Equivalent Right shall be settled
upon exercise, settlement, or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award.  A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other Award.
 
14.  
TERMS AND CONDITIONS OF AWARDS

 
In General
 
14.1      Subject to the terms of the Plan and Applicable Laws, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria.
 
Term of Award
 
14.2     The term of each Award shall be the term stated in the Award Agreement.
 
Transferability
 
14.3 (a)           Limits on Transfer.  No right or interest of a Grantee in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than to the Company or a Related Entity or
Affiliate.  No Award shall be sold, assigned, transferred or disposed of by a
Grantee other than by the laws of descent and distribution or, in the case of an
Incentive Stock Option, pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to an Award
under the Plan; provided, however, that the Administrator may (but need not)
permit other transfers where the Administrator concludes that such
transferability (i) does not result in accelerated taxation or other adverse tax
consequences, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Section 422(b) of the Code, and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including, without limitation, state or federal tax or securities laws
applicable to transferable Awards.
 

 
- 23 -

--------------------------------------------------------------------------------

 



 
(b)  
Beneficiaries.  Notwithstanding Section 14.3(a), a Grantee may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Grantee and to receive any distribution with respect to any Award upon
the Grantee’s death.  A beneficiary, legal guardian, legal representative or
other person claiming any rights under the Plan is subject to all terms and
conditions of the Plan and any Award Agreement applicable to the Grantee, except
to the extent the Plan and such Award Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the
Administrator.  If no beneficiary has been designated or survives the Grantee,
payment shall be made to the Grantee’s estate. Subject to the foregoing, a
beneficiary designation may be changed or revoked by a Grantee at any time,
provided the change or revocation is filed with the Administrator.

 
Performance Goals
 
14.4     In order to preserve the deductibility of an Award under Section 162(m)
of the Code, the Administrator may determine that any Award granted pursuant to
this Plan to a Grantee that is or is expected to become a Covered Employee shall
be determined solely on the basis of (a) the achievement by the Company or
Subsidiary of a specified target return, or target growth in return, on equity
or assets, (b) the Company’s stock price, (c) the Company’s total shareholder
return (stock price appreciation plus reinvested dividends) relative to a
defined comparison group or target over a specific performance period, (d) the
achievement by the Company or a Parent or Subsidiary, or a business unit of any
such entity, of a specified target, or target growth in, net income, earnings
per share, earnings before income and taxes, and earnings before income, taxes,
depreciation and amortization, or (e) any combination of the goals set forth in
(a) through (d) above.  If an Award is made on such basis, the Administrator
shall establish goals prior to the beginning of the period for which such
performance goal relates (or such later date as may be permitted under Section
162(m) of the Code or the regulations thereunder but not later than 90 days
after commencement of the period of services to which the performance goal
relates), and the Administrator has the right for any reason to reduce (but not
increase) the Award, notwithstanding the achievement of a specified goal.  Any
payment of an Award granted with performance goals shall be conditioned on the
written certification of the Administrator in each case that the performance
goals and any other material conditions were satisfied.
 
In addition, to the extent that Section 409A is applicable, (i)
performance-based compensation shall also be contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months in which the Eligible
Participant performs services and (ii) performance goals shall be established
not later than 90 calendar days after the beginning of any performance period to
which the performance goal relates, provided that the outcome is substantially
uncertain at the time the criteria are established.
 

 
- 24 -

--------------------------------------------------------------------------------

 



 
Acceleration
 
14.5     The Administrator may, in its sole discretion (but subject to the
limitations of and compliance with Section 409A of the Code and Section 14.7 in
connection therewith), at any time (including, without limitation, prior to,
coincident with or subsequent to a Change of Control) determine that (a) all or
a portion of a Grantee’s Awards shall become fully or partially exercisable,
and/or (b) all or a part of the restrictions on all or a portion of the
outstanding Awards shall lapse, in each case, as of such date as the
Administrator may, in its sole discretion, declare.  The Administrator may
discriminate among Grantees and among Awards granted to a Grantee in exercising
its discretion pursuant to this Section 14.5.
 
Compliance with Section 162(m) of the Code
 
14.6     Notwithstanding any provision of this Plan to the contrary, if the
Administrator determines that compliance with Section 162(m) of the Code is
required or desired, all Awards granted under this Plan to Named Executive
Officers shall comply with the requirements of Section 162(m) of the Code.  In
addition, in the event that changes are made to Section 162(m) of the Code to
permit greater flexibility with respect to any Award or Awards under this Plan,
the Administrator may make any adjustments it deems appropriate.
 
Compliance with Section 409A of the Code
 
14.7     Notwithstanding any provision of this Plan to the contrary, if any
provision of this Plan or an Award Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A of the Code or could cause an
Award to be subject to the interest and penalties under Section 409A of the
Code, such provision of this Plan or any Award Agreement shall be modified to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.  In addition, in the event that changes are made to Section 409A of the
Code to permit greater flexibility with respect to any Award under this Plan,
the Administrator may make any adjustments it deems appropriate.
 
Section 280G of the Code
 
14.8     Notwithstanding any other provision of this Plan to the contrary,
unless expressly provided otherwise in the Award Agreement, if the right to
receive or benefit from an Award under this Plan, either alone or together with
payments that a Grantee has a right to receive from the Company, would
constitute a “parachute payment” (as defined in Section 280G of the Code), all
such payments shall be reduced to the largest amount that shall result in no
portion being subject to the excise tax imposed by Section 4999 of the Code.
 
Exercise of Award Following Termination of Continuous Service
 
14.9     An Award may not be exercised after the termination date of such Award
set forth in the Award Agreement and may be exercised following the termination
of a Grantee’s Continuous Service only to the extent provided in the Award
Agreement.  Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Service for a specified
period, the Award shall terminate to the extent not exercised on the last day of
the specified period or the last day of the original term of the Award,
whichever occurs first.
 

 
- 25 -

--------------------------------------------------------------------------------

 


 
Cancellation of Awards
 
14.10     In the event a Grantee’s Continuous Services has been terminated for
“Cause”, he or she shall immediately forfeit all rights to any and all Awards
outstanding.  The determination that termination was for Cause shall be final
and conclusive.  In making its determination, the Board shall give the Grantee
an opportunity to appear and be heard at a hearing before the full Board and
present evidence on the Grantee’s behalf.  Should any provision to this Section
14.10. be held to be invalid or illegal, such illegality shall not invalidate
the whole of this Section 14, but, rather, this Plan shall be construed as if it
did not contain the illegal part or narrowed to permit its enforcement, and the
rights and obligations of the parties shall be construed and enforced
accordingly.
 
15.  
ADDITIONAL TERMS IF THE COMPANY BECOMES LISTED ON A STOCK EXCHANGE

 
15.1     In the event the Shares become listed on a stock exchange, and only to
the extent required by the rules of such stock exchange, then the following
terms and conditions shall apply to an Award in addition to those contained
herein, as applicable:
 
(a)  
the exercise price of an Award must not be lower than the Fair Market Value
(without discount) of the Shares on the stock exchange at the time the Award is
granted;

 
(b)  
the exercise price of an Award granted to an Insider cannot be reduced, or the
term of the Award cannot be extended to benefit an Insider, unless the Company
obtains Disinterested Shareholder Approval;

 
(c)  
the number of securities issuable to Insiders, at any time, under all of the
Company’s security based compensation arrangements (whether entered into prior
to or subsequent to such listing), cannot exceed 10% of the Company’s total
issued and outstanding Common Stock, unless the Company obtains Disinterested
Shareholder Approval; and

 
(d)  
the number of securities issued to Insiders, within any one year period, under
all of the Company’s security based compensation arrangements (whether entered
into prior to or subsequent to such listing), cannot exceed 10% of the issued
and outstanding Common Stock, unless the Company obtains Disinterested
Shareholder Approval.

 

 
- 26 -

--------------------------------------------------------------------------------

 


 
16.  
PAYMENT FOR SHARE PURCHASES

 
Payment
 
16.1      Payment for Shares purchased pursuant to this Plan may be made:
 
(a)  
Cash.  By cash, cashier’s check or wire transfer or, at the discretion of the
Administrator expressly for the Grantee and where permitted by law as follows:

 
(b)  
Surrender of Shares.  By surrender of shares of Common Stock of the Company that
have been owned by the Grantee for more than six months, or lesser period if the
surrender of shares is otherwise exempt from Section 16 of the Exchange Act,
(and, if such shares were purchased from the Company by use of a promissory
note, such note has been fully paid with respect to such shares);

 
(c)  
Deemed Net-Stock Exercise.  By forfeiture of Shares equal to the value of the
exercise price pursuant to a “deemed net-stock exercise” by requiring the
Grantee to accept that number of Shares determined in accordance with the
following formula, rounded down to the nearest whole integer:

 
graphic3 [graphic3.jpg]
where:


a  =           the net Shares to be issued to Grantee;


b  =           the number of Awards being exercised;


c  =           the Fair Market Value of a Share; and


d  =           the Exercise price of the Awards; or


(d)  
Cashless Exercise.  By a “cashless exercise”, in which event the Company shall
issue to the Grantee the number of Shares of Common Stock determined as follows:

 
graphic3 [graphic3.jpg]
where:


a  =           the net Shares to be issued to Grantee;


b  =           the number of Awards being exercised;

 
- 27 -

--------------------------------------------------------------------------------

 



 
c  =
the average of the “Closing Sale Prices” of the Shares of Common Stock (as
reported by Bloomberg Financial Markets) for the five trading days ending on the
date immediately preceding the Exercise Date; and



 
d  =
the Exercise price of the Award.



For purposes of such an Award, “Closing Sale Price” means, for any security as
of any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00 p.m., New York City time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the “pink sheets” by Pink Sheets
LLC.  If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Grantee.  If the Company and the Grantee are unable to agree
upon the fair market value of such security, then the Company shall, within two
business days submit via facsimile (a) the disputed determination of the Closing
Sale Price to an independent, reputable investment bank selected by the Company
and approved by the Grantee or (b) the disputed arithmetic calculation of the
Shares of Common Stock to the Company's independent, outside accountant.  The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Grantee of the results no later than ten business days from the
time it receives the disputed determinations or calculations.  Such investment
bank’s or accountant's determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.  For purposes of Rule 144 promulgated under the Securities Act, it is
intended, understood and acknowledged that the Shares of Common Stock issued in
a cashless exercise transaction shall be deemed to have been acquired by the
Grantee, and the holding period for the shares shall be deemed to have
commenced, on the date the Award was originally issued (provided that the United
States Securities and Exchange Commission continues to take the position that
such treatment is proper at the time of such exercise);
 

 
- 28 -

--------------------------------------------------------------------------------

 



 
(e)  
Broker-Assisted.  By delivering a properly executed exercise notice to the
Company together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
exercise price and the amount of any required tax or other withholding
obligations.

 
Combination of Methods
 
16.2     By any combination of the foregoing methods of payment or any other
consideration or method of payment as shall be permitted by applicable corporate
law.
 
17.  
WITHHOLDING TAXES

 
Withholding Generally
 
17.1     Whenever Shares are to be issued in satisfaction of Awards granted
under this Plan or Shares are forfeited pursuant to a “deemed net-stock
exercise,” the Company may require the Grantee to remit to the Company an amount
sufficient to satisfy the foreign, federal, state, provincial, or local income
and employment tax withholding obligations, including, without limitation, on
exercise of an Award.  When, under applicable tax laws, a Grantee incurs tax
liability in connection with the exercise or vesting of any Award, the
disposition by a Grantee or other person of an Award or an Option prior to
satisfaction of the holding period requirements of Section 422 of the Code, or
upon the exercise of a Non-Qualified Stock Option, the Company shall have the
right to require such Grantee or such other person to pay by cash, or check
payable to the Company, the amount of any such withholding with respect to such
transactions.  Any such payment must be made promptly when the amount of such
obligation becomes determinable.
 
Stock for Withholding
 
17.2     To the extent permissible under applicable tax, securities and other
laws, the Administrator may, in its sole discretion and upon such terms and
conditions as it may deem appropriate, permit a Grantee to satisfy his or her
obligation to pay any such withholding tax, in whole or in part, with Shares up
to an amount not greater than the Company’s minimum statutory withholding rate
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income.  The Administrator may exercise its
discretion, by (i) directing the Company to apply Shares to which the Grantee is
entitled as a result of the exercise of an Award, or (ii) delivering to the
Company Shares that have been owned by the Grantee for more than six months,
unless the delivery of Shares is otherwise exempt from Section 16 of the
Exchange Act.  A Grantee who has made an election pursuant to this Section 17.2
may satisfy his or her withholding obligation only with Shares that are not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.  The Shares so applied or delivered for the withholding obligation
shall be valued at their Fair Market Value as of the date of measurement of the
amount of income subject to withholding.
 

 
- 29 -

--------------------------------------------------------------------------------

 



 
18.  
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

 
In General
 
18.1     Subject to any required action by the shareholders of the Company, the
number of Shares covered by each outstanding Award, and the number of Shares
which have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or which have been returned to the Plan, the exercise or
purchase price of each such outstanding Award, as well as any other terms that
the Administrator determines require adjustment shall be proportionately
adjusted for (i) any increase or decrease in the number of issued Shares
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Shares, or (ii) any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however that conversion of any convertible securities of the
Company shall not be deemed to have been effected without receipt of
consideration. The Administrator shall make the appropriate adjustments to (i)
the maximum number and/or class of securities issuable under this Plan; and (ii)
the number and/or class of securities and the exercise price per Share in effect
under each outstanding Award in order to prevent the dilution or enlargement of
benefits thereunder; provided, however, that the number of Shares subject to any
Award shall always be a whole number and the Administrator shall make such
adjustments as are necessary to insure Awards of whole Shares. Such adjustment
shall be made by the Administrator and its determination shall be final, binding
and conclusive.
 
Company’s Right to Effect Changes in Capitalization
 
18.2    The existence of outstanding Awards shall not affect the Company’s right
to effect adjustments, recapitalizations, reorganizations or other changes in
its or any other corporation’s capital structure or business, any merger or
consolidation, any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares, the dissolution or liquidation of the
Company’s or any other corporation’s assets or business or any other corporate
act whether similar to the events described above or otherwise.
 
19.  
CORPORATE TRANSACTIONS/CHANGES IN CONTROL/RELATED ENTITY DISPOSITIONS

 
Company is Not the Survivor
 
19.1     Subject to Section 19.3 and except as may otherwise be provided in an
Award Agreement, the Administrator shall have the authority, in its absolute
discretion, exercisable either in advance of any actual or anticipated Corporate
Transaction, Change in Control or Related Entity Disposition in which the
Company is not the surviving corporation, or at the time of an actual Corporate
Transaction, Change in Control or Related Entity Disposition in which the
Company is not the surviving corporation (a) to cancel each outstanding Award
upon payment in cash to the Grantee of the amount by which any cash and the Fair
Market Value of any other property which the Grantee would have received as
consideration for the Shares covered by the Award if the Award had been
exercised before such Corporate Transaction, Change in Control or Related Entity
Disposition exceeds the exercise price of the Award, or (b) to negotiate to have
such Award assumed by the surviving corporation.  The determination as to
whether the Company is the surviving corporation is at the sole and absolute
discretion of the Administrator.
 

 
- 30 -

--------------------------------------------------------------------------------

 



 
In addition to the foregoing, in the event of a dissolution or liquidation of
the Company, or a Corporate Transaction or Related Entity Disposition in which
the Company is not the surviving corporation, the Administrator, in its absolute
discretion, may accelerate the time within which each outstanding Award may be
exercised.  Section 19.3 shall control with respect to any acceleration in
vesting in the event of Change of Control.
 
The Administrator shall also have the authority:
 
(a)  
to release the Awards from restrictions on transfer and repurchase or forfeiture
rights of such Awards on such terms and conditions as the Administrator may
specify; and

 
(b)  
to condition any such Award’s vesting and exercisability or release from such
limitations upon the subsequent termination of the Continuous Service of the
Grantee within a specified period following the effective date of the Corporate
Transaction, Change in Control or Related Entity Disposition.

 
Effective upon the consummation of a Corporate Transaction, Change in Control or
Related Entity Disposition governed by this Section 19.1, all outstanding Awards
under this Plan not exercised by the Grantee or assumed by the successor
corporation shall terminate.
 
Company is the Survivor
 
19.2     In the event of a Corporate Transaction, Change in Control or Related
Entity Disposition in which the Company is the surviving corporation, the
Administrator shall determine the appropriate adjustment of the number and kind
of securities with respect to which outstanding Awards may be exercised, and the
exercise price at which outstanding Awards may be exercised.  The Administrator
shall determine, in its sole and absolute discretion, when the Company shall be
deemed to survive for purposes of this Plan.  Subject to any contrary language
in an Award Agreement evidencing an Award, any restrictions applicable to such
Award shall apply as well to any replacement shares received by the Grantee as a
result.
 
Change in Control
 
19.3     If there is a Change of Control, all outstanding Awards shall fully
vest immediately upon the Company’s public announcement of such a change.
 
20.  
PRIVILEGES OF STOCK OWNERSHIP

 
No Grantee shall have any of the rights of a stockholder with respect to any
Shares until the Shares are issued to the Grantee.  After Shares are issued to
the Grantee, the Grantee shall be a stockholder and have all the rights of a
stockholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares;
provided, that if such Shares are Restricted Stock, then any new, additional or
different securities the Grantee may become entitled to receive with respect to
such Shares by virtue of a stock dividend, stock split or any other change in
the corporate or capital structure of the Company shall be subject to the same
restrictions as the Restricted Stock.  The Company shall issue (or cause to be
issued) such stock certificate promptly upon exercise of the Award.
 

 
- 31 -

--------------------------------------------------------------------------------

 



 
21.  
RESTRICTION ON SHARES

 
At the discretion of the Administrator, the Company may reserve to itself and/or
its assignee(s) in the Award Agreement that the Grantee not dispose of the
Shares for a specified period of time, or that the Shares are subject to a right
of first refusal or a right to repurchase by the Company at the Shares’ Fair
Market Value at the time of sale.  The terms and conditions of any such rights
or other restrictions shall be set forth in the Award Agreement evidencing the
Award.
 
22.  
CERTIFICATES

 
All certificates for Shares or other securities delivered under this Plan shall
be subject to such stock transfer orders, legends and other restrictions as the
Administrator may deem necessary or advisable, including restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements of the SEC or any stock exchange or automated quotation
system upon which the Shares may be listed or quoted.
 
23.  
ESCROW; PLEDGE OF SHARES

 
To enforce any restrictions on a Grantee’s Shares, the Administrator may require
the Grantee to deposit all certificates representing Shares, together with stock
powers or other instruments of transfer approved by the Administrator,
appropriately endorsed in blank, with the Company or an agent designated by the
Company to hold in escrow until such restrictions have lapsed or terminated, and
the Administrator may cause a legend or legends referencing such restrictions to
be placed on the certificates.
 
24.  
SECURITIES LAW AND OTHER REGULATORY COMPLIANCE

 
Compliance With Applicable Law
 
24.1     An Award shall not be effective unless such Award is in compliance with
all applicable federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the Grant Date and also on the date of exercise or other
issuance.  Notwithstanding any other provision in this Plan, the Company shall
have no obligation to issue or deliver certificates for Shares under this Plan
prior to (i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (ii) completion of any
registration or other qualification of such Shares under any state or federal
laws or rulings of any governmental body that the Company determines to be
necessary or advisable.  The Company shall be under no obligation to register
the Shares with the Securities Exchange Commission or to effect compliance with
the registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company shall have
no liability for any inability or failure to do so.  Evidences of ownership of
Shares acquired pursuant to an Award shall bear any legend required by, or
useful for purposes of compliance with, applicable securities laws, this Plan or
the Award Agreement.
 

 
- 32 -

--------------------------------------------------------------------------------

 



 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to this Plan and the exercise of Awards granted hereunder shall qualify
for the exemption provided by Rule 16b-3 under the Exchange Act.  To the extent
that any provision of this Plan or action by the Board or the Administrator does
not comply with the requirements of Rule 16b-3, it shall be deemed inoperative
to the extent permitted by law and deemed advisable by the Board or the
Administrator, and shall not affect the validity of this Plan.  In the event
that Rule 16b-3 is revised or replaced, the Administrator may exercise its
discretion to modify this Plan in any respect necessary to satisfy the
requirements of, or to take advantage of any features of, the revised exemption
or its replacement.
 
Investment Representation
 
24.2     As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
 
25.  
NO OBLIGATION TO EMPLOY

 
Nothing in this Plan or any Award granted under this Plan shall confer or be
deemed to confer on any Grantee any right to continue in the employ of, or to
continue any other relationship with, the Company or to limit in any way the
right of the Company to terminate such Grantee’s employment or other
relationship at any time, with or without Cause.
 
26.  
EFFECTIVE DATE AND TERM OF PLAN

 
This Amended Plan shall become effective upon the earlier to occur of its
adoption by the Board or its approval by the shareholders of the Company. It
shall continue in effect for a term of ten years from the date of such amendment
unless sooner terminated.
 
27.  
SHAREHOLDER APPROVAL

 
If required under Applicable Laws, this Plan shall be subject to approval by the
shareholders of the Company.  The Administrator may grant Awards under this Plan
prior to approval by the shareholders.
 
28.  
AMENDMENT, SUSPENSION OR TERMINATION OF THIS PLAN OR AWARDS

 
The Board may amend, suspend or terminate this Plan at any time and for any
reason.  To the extent necessary to comply with Applicable Laws, the Company
shall obtain shareholder approval of any Plan amendment in such a manner and to
such a degree as required.  Shareholder approval shall be required for the
following types of amendments to this Plan: (i) any increase in Maximum Number
of Shares issuable under the Plan except for a proportional increase in the
 

 
- 33 -

--------------------------------------------------------------------------------

 



 
Maximum Number as a result of stock split or stock dividend, or a change from a
fixed Maximum Number of Shares to a fixed maximum percentage; (ii) any change to
those persons who are entitled to become participants under the Plan which would
have the potential of broadening or increasing Insider participation; or (iii)
the addition of any form of financial assistance or amendment to a financial
assistance provision which is more favorable to Grantees.
 
Further, the Board may, in its discretion, determine that any amendment should
be effective only if approved by the shareholders even if such approval is not
expressly required by this Plan or by law.  No Award may be granted during any
suspension of this Plan or after termination of this Plan.
 
Any amendment, suspension or termination of this Plan shall not affect Awards
already granted, and such Awards shall remain in full force and effect as if
this Plan had not been amended, suspended or terminated, unless mutually agreed
otherwise between the Grantee and the Administrator, which agreement must be in
writing and signed by the Grantee and the Company.  At any time and from time to
time, the Administrator may amend, modify, or terminate any outstanding Award or
Award Agreement without approval of the Grantee; provided however, that subject
to the applicable Award Agreement, no such amendment, modification or
termination shall, without the Grantee’s consent, reduce or diminish the value
of such Award determined as if the Award had been exercised, vested, cashed in
or otherwise settled on the date of such amendment or termination.
 
Notwithstanding any provision herein to the contrary, the Administrator shall
have broad authority to amend this Plan or any outstanding Award under this Plan
without approval of the Grantee to the extent necessary or desirable: (i) to
comply with, or take into account changes in, applicable tax laws, securities
laws, accounting rules and other applicable laws, rules and regulations; or (ii)
to ensure that an Award is not subject to interest and penalties under Section
409A of the Code or the excise tax imposed by Section 4999 of the Code.
 
Further, notwithstanding any provision herein to the contrary, and subject to
Applicable Law, the Administrator may, in its absolute discretion, amend or
modify this Plan: (i) to make amendments which are of a “housekeeping” or
clerical nature; (ii) to change the vesting provisions of an Award granted
hereunder, as applicable; (iii) to change the termination provision of an Award
granted hereunder, as applicable, which does not entail an extension beyond the
original expiry date of such Award; and (iv) the addition of a cashless exercise
feature, payable in cash or securities, which provides for a full deduction of
the number of underlying securities from the Maximum Number.
 
29.  
RESERVATION OF SHARES

 
The Company, during the term of this Plan, shall at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of this Plan.
 

 
- 34 -

--------------------------------------------------------------------------------

 



 
The Shares to be issued hereunder upon exercise of an Award may be either
authorized but unissued; supplied to the Plan through acquisitions of Shares on
the open market; Shares forfeited back to the Plan; Shares surrendered in
payment of the exercise price of an Award; or Shares withheld for payment of
applicable employment taxes and/or withholding obligations resulting from the
exercise of an Award.
 
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.
 
30.  
EXCHANGE AND BUYOUT OF AWARDS

 
The Administrator may, at any time or from time to time, authorize the Company,
with the consent of the respective Grantees, to issue new Awards in exchange for
the surrender and cancellation of any or all outstanding Awards.  The
Administrator may at any time buy from a Grantee an Award previously granted
with payment in cash, Shares (including Restricted Stock) or other
consideration, based on such terms and conditions as the Administrator and the
Grantee may agree.
 
31.  
APPLICABLE TRADING POLICY

 
The Administrator and each Eligible Participant will ensure that all actions
taken and decisions made by the Administrator or an Eligible Participant, as the
case may be, pursuant to this Plan comply with any Applicable Laws and policies
of the Company relating to insider trading or “blackout” periods.
 
32.  
GOVERNING LAW

 
The Plan shall be governed by the laws of the State of Nevada, U.S.A.; provided,
however, that any Award Agreement may provide by its terms that it shall be
governed by the laws of any other jurisdiction as may be deemed appropriate by
the parties thereto.
 
33.  
MISCELLANEOUS

 
Except as specifically provided in a retirement or other benefit plan of the
Company or a Related Entity, Awards shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Related Entity, and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation. The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.
 

 
- 35 -

--------------------------------------------------------------------------------

 

SUBPART A
 
STOCK AND DEFERRED STOCK UNITS FOR ELIGIBLE DIRECTORS
 
A.        Stock Award.  The Administrator shall pay Eligible Remuneration to
each Director pursuant to an Award Agreement.
 
B.         Election.  Further, the Administrator may, in its sole discretion,
permit each Eligible Director to receive all or any portion of his Eligible
Remuneration during the Remuneration Period in the form of Deferred Stock Units
under this Plan (an “Election”).  All deferrals pursuant to such an Election
shall be evidenced by an Award Agreement.
 
             For purposes of this Subpart A, the following definitions shall
apply:
 
“Annual Retainer” for a particular Director means the retainer (including any
additional amounts payable for serving as lead Director or on any committee of
the Board), payable to that Director for serving as a Director for the relevant
Remuneration Period, as determined by the Board;
 
“Attendance Fee” means amounts payable annually to a Director as a Board meeting
attendance fee or a committee meeting attendance fee, or any portion thereof;
 
“Canadian Director” means a Director who is a resident of Canada for the
purposes of the Canadian Tax Act, and whose income from employment by the
Company or Related Entity is subject to Canadian income tax, notwithstanding any
provision of the Canada-United States Income Tax Convention (1980), as amended;
 
“Canadian Tax Act” and “Canadian Tax Regulations” means respectively the Income
Tax Act (Canada), as amended and the Income Tax Regulation promulgated
thereunder, as amended;
 
“Deferred Stock Unit” means a right granted by the Company to an Eligible
Director to receive, on a deferred payment basis, Shares under this Plan;
 
“Eligible Director” is any Director of this Company or Related Entity that the
Administrator determines is eligible to elect to receive Deferred Stock Units
under this Plan;
 
“Eligible Remuneration” means all amounts payable to an Eligible Director in
Shares, including all or part of amounts payable in satisfaction of the Annual
Retainer, Attendance Fees or any other fees relating to service on the Board
which are payable to an Eligible Director or in satisfaction of rights or
property surrendered by an Eligible Director to the Company; it being understood
that the amount of Eligible Remuneration payable to any Eligible Director may be
calculated by the Administrator in a different manner than Eligible Remuneration
payable to another Eligible Director in its sole and absolute discretion;
 
“Prescribed Plan or Arrangement” means a prescribed plan or arrangement as
defined in s.6801(d) of the Canadian Tax Regulation;
 

 
 

--------------------------------------------------------------------------------

 



 
“Remuneration Period” means, as applicable, (a) the period commencing on the
Effective Date of this Plan and ending on the last day of the calendar year in
which the Effective Date occurs; and (b) thereafter each subsequent calendar
year, or where the context requires, any portion of such period; and
 
“Salary Deferral Arrangement” means a salary deferral arrangement as defined in
the Canadian Tax Act.
 
1.           Election.  An Eligible Director who desires to defer receipt of all
or a portion of his or her Eligible Remuneration in any calendar year shall make
such election in writing to the Company specifying:
 
(a)           the dollar amount or percentage of Eligible Remuneration to be
deferred; and
 
(b)           the deferral period.
 
Otherwise, such election must be made before the first day of the calendar year
in which the Eligible Remuneration shall be payable, however a newly appointed
Eligible Director shall be eligible to defer payment of future Eligible
Remuneration by providing written election to the Company within 30 calendar
days of his or her appointment to the Board of Directors.  The elections made
pursuant to this Section shall be irrevocable with respect to Eligible
Remuneration to which such elections pertain and shall also apply to subsequent
Eligible Remuneration payable in future calendar years unless such Eligible
Director notifies the Company in writing, before the first day of the applicable
calendar year, that he or she desires to change such election.
 
If the Eligible Director does not timely deliver an election in respect of a
particular Remuneration Period, the Eligible Director will receive the Eligible
Remuneration as provided for in the Award Agreement.
 
2.           Determination Of Deferred Stock Units.  The Company will maintain a
separate account for each Eligible Director to which it will quarterly credit
Deferred Stock Units at the end of March, June, September and December, or as
otherwise determined by the Administrator, the Deferred Stock Units granted to
the Eligible Director for the relevant Remuneration Period.  The number of
Deferred Stock Units (including fractional Deferred Stock Units, computed to
three digits) to be credited to an account for an Eligible Director will be
determined on the date approved by the Administrator by dividing the appropriate
amount of Eligible Remuneration to be deferred into Deferred Stock Units by the
Fair Market Value on that date.
 
3.           No Voting Rights.  The holders of Deferred Stock Units shall have
no rights as stockholders of the Company.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
4.           Dividend Equivalency.  The Company will, on any date on which a
cash or stock dividend is paid on its outstanding Shares, credit to each
Eligible Director’s account that number of additional Deferred Stock Units
(including fractional Deferred Stock Units, computed to three digits) calculated
by (i) multiplying the amount of the dividend per Share by the number of
Deferred Stock Units in the account as of the record date for payment of the
dividend, and (ii) dividing the amount obtained in (i) by the Fair Market Value
on the date on which the dividend is paid.  (See Section 13 of the Plan,
Dividend Equivalent Right).
 
5.           Eligible Director’s Account.  A written confirmation of the balance
in each Eligible Directors’ Account will be sent by the Company to the Eligible
Director upon request of the Eligible Director.
 
6.           Creditor’s Rights.  A holder of Deferred Stock Units shall have no
rights other than those of a general creditor of the Company.  Deferred Stock
Units represent an unfunded and unsecured obligation of the Company, subject to
the terms and condition of the applicable Award Agreement.
 
7.           Settlement of Deferred Stock Units.  Subject to Section 8, each
Deferred Stock Unit shall be paid and settled by the issuance of Restricted or
unrestricted Shares in accordance with the Award Agreement and if such
settlement is subject to Section 409A of the Code only upon any one or more of
the following as provided for in the Award Agreement:
 
(a)  
a specific date or date determinable by a fixed schedule;

 
(b)  
upon the Eligible Director’s termination of Continuous Services to the extent
the same constitutes a separation from services for the purposes of Section 409A
of the Code except that if an Eligible Director is a “key employee” as defined
in Section 409A of the Code for such purposes, then payment or settlement shall
occur 6 months following such separation of service;

 
(c)  
as a result of the Eligible Director’s death or Disability; or

 
(d)  
in connection with or as a result of a Change in Control in compliance with 409A
of the Code.

 
The Company will issue one Share for each whole Deferred Stock Unit credited to
the Eligible Director’s account (net of any applicable withholding tax as
provided for in this Plan).  Such payment shall be made by the Company as soon
as reasonably possible following the settlement date.  Fractional Shares shall
not be issued, and where the Eligible Director would be entitled to receive a
fractional Shares in respect of any fractional Deferred Stock Unit, the Company
shall pay to such Eligible Director, in lieu of such fractional Shares, cash
equal to the Fair Market Value of such fractional Shares calculated as of the
day before such payment is made, net of any applicable withholding tax.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
8.           Canadian Directors.  If a Deferred Stock Unit is granted to an
Eligible Director who is a Canadian Director would otherwise constitute a Salary
Deferred Arrangement, the Award Agreement pertaining to that Deferred Stock Unit
shall contain such other or additional terms as will cause the Deferred Stock
Unit to be a Prescribed Plan or Arrangement.
 
9.           Issuance of Stock Certificates.  A stock certificate or
certificates shall be registered and issued in the name of the holder of
Deferred Stock Units and delivered to such holder as soon as practicable after
such Deferred Stock Units have become payable or satisfied in accordance with
the terms of the Plan
 
10.           Non-Exclusivity.  Nothing in this Subpart A shall prohibit the
Administrator from making discretionary Awards to Eligible Directors pursuant to
the other provisions of this Plan or outside this Plan, not otherwise
inconsistent with these provisions.
 
11.           Defined Terms.  Capitalized terms used in this Subpart A and not
defined herein have the meaning give in the Plan.
 

 
- 4 -

--------------------------------------------------------------------------------

 
